UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q MARK ONE x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period ended March 31, 2012; or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to COMMISSION FILE NUMBER: 0-51170 IDO SECURITY INC. (Exact name ofregistrant as specified in its charter) Nevada 38-3762886 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17 State Street New York, New York 10004 (Address of principal executive offices, including zip code) 646-214-1234 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a Smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of May 21, 2012, there were 17,548,138 shares of registrant’s common stock, par value $0.001 per share outstanding. INDEX PAGE PAGE PART I FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets March 31, 2012 (Unaudited) and December 31, 2011 (Audited) 2 Unaudited Condensed Consolidated Statements of Operations for the three months endedMarch 31, 2012and 2011 3 Unaudited Condensed Consolidated Statements of Cash Flows for the three months endedMarch 31, 2012 and 2011 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4 Controls and Procedures 18 PART II OTHER INFORMATION Item 1 Legal Proceedings 18 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3 Defaults upon Senior Securities 19 Item 4 Mine Safety Disclosures 19 Item 5 Other Information 19 Item 6 Exhibits 20 SIGNATURES 21 IDO SECURITY INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Loans payable Convertible promissory notes (net of discount of $-0- and $800,902) Redeemable Series A Cumulative Convertible Preferred Stock (net of discount of $1,654,570 and $2,063,596) Loans payable, related parties Total current liabilities NON-CURRENT LIABILITIES Convertible promissory notes (net of discount of $3,792,234 and $63,443) Redeemable Series A Cumulative Convertible Preferred Stock (net of discount of $96,880 and $99,743) Accrued severance pay Totalliabilities Contingencies STOCKHOLDERS’ DEFICIENCY Preferred Stock 6,600 shares authorized; none outstanding - - Common stock, $.001 par value; 20,000,000,000 shares authorized, 17,548,138 issued and outstanding Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See Notes to Condensed Consolidated Financial Statements. 2 IDO SECURITY INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Three Months Ended Ended March 31, March 31, (Unaudited) (Unaudited) Revenues $ $ Cost of sales Gross profit (loss) ) Operating expenses Research and development expenses Selling, general and administrative expenses Total operating expenses Loss from operations ) ) Interest expense (including amortization of debt and preferred stock discounts, accretion of convertible promissory notes, dividends and deferred finance costs) ) ) Gain on extinguishment of debt - Foreign currency translation ) ) Net income (loss) $ $ ) Basic and diluted income (loss) per share $ $ ) Weighted average number of shares outstanding Basic and diluted See Notes to Condensed Consolidated Financial Statements. 3 IDO SECURITY INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Three Months Ended Ended March 31, March 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Amortization of note discount Accretion of interest on notes payable - Intrerest and exhange rate differences - Stock issued in lieu of interest and other charges - Gain on extinguishment of debt ) - Decrease in net liability for severance pay Increase (decrease) in cash attributable to changes in operating assets and liabilities Inventory ) Prepaid expenses and other current assets Accounts payable ) Accrued expenses and other current liabilities Net cash used in operating activities ) ) CASH FLOWS FROMINVESTING ACTIVITIES Purchases of property and equipment ) - Net cash used in investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of convertible notes and preferred stock Proceeds from loans payable - Proceeds from short-term debt - Repayment of bank line of credit - ) Net cash provided by financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $
